Case 3:12-cv-05060-BHS Document 118 Filed 09/09/19 Page 1 of 4

Themas Richey 929duy
Washingten skate Repormatery

Po @ox 777
MONGOE WH W8272

UNITED STATES PisTeicT CouRT
WESTERN Disteicr GF WASHINGTON
AT TACOMA

THOMAS WS RIcHEY N86. CI2-5060 BHs
Plainkig
SEE | MOTION FoR RELIEF
Vv OF TJuDGMeENT
f. DRHNE,
_ Defendant |

 

 

Plainti¢e , Thomas Richey, pre-se, hereby Submits this Motien
for Relier From Judgment pursuant: Lo FeeP 6O on the basis that:
this Ceurk has erred in denying Richey's mMmokion requesting Stay
of the evidentiary hearing because jb neglected be address the.
full reasoning and dustification for Bhe stay. Simply pub, this
Courb only Considered and addressed hale of Richey’s argument,
anol the lesser of thase arguments, bhab the Court admitted was

4 4
" somewhal persuasive.

MOTION FoR REUEF--RicHey ~4
Case 3:12-cv-05060-BHS Document 118 Filed 09/09/19 Page 2 of 4

1. BEHAVIOR LOGROOK

As previously expressed, Richey primarily Seeks a Skay
of proceedings te allow kime for Dependant to produce a Copy
of Lhe November 201! Stappord Creek Correclions Center (sccc)
Intensive Management Unit (imu) Behavior Legbook. As the
Name Suggests, the Imu is inkensive management. Staff are
required bo Make daily entries into the Behavior Logbook
regarding Ehe behavior of. the inmakes Confined Ghere. Thus,
this Logbook , by itself, will emphatically demonstrate the facks
Qs wribken in Richey’s grievance thereby ending @ny furbher
enquiries or evidentiary hearing .

Richey would love nathing more kLhan bo experience a day trip
bo the oubside world and the oppertunity bo thursp Oerendant's
Counsel as he has repeatedly done Chroughovb bhe Seven years
this ridiculous case has dragged. However , Qiven the direction
Khis Case has gone and some of the Judgments or Lack theceog |
Richey believes he will nob be afforded a fair hearing. Thus,
'& would simply be better if’ Dependant sakisfies Richey’s oltscovery
requests for the Sccc rmu Behavior Logbooks So he may simply
demonskrake by the “extremely Obese” Guard's own hand that
She book Richey's yard and Shower and why She cid so, She

Sideshow |
was required bo make such an entry. This whole GM issue,

 

Richey ciled a Mebion bo Suppress Evidence Onis illegally obtained
Personal Letter thab was confiscated, violating dst Amendment
freedom of Speech ana the copyright Ack 17 usc ioz(a)) thab was
Never adjudged by this Court.

MOTION FoR RELIEF -- RichHey~-Z
Case 3:12-cv-05060-BHS Document 118 Filed 09/09/19 Page 3 of 4

Which is oubside Ehe Scope of the issues upon which Richey
Sued, argued, And won, can be resolved in a week if
Dependant Simply produces the. logbook. DerendanE was and

rs cerbainty required ko Secure. all evidence relabed Eo this case.

Z2. ERROR

This Courtb erred by failing to stay proceedings pending
defendank’s production of bhe Sece Imu Behavioral. Logbooks
Richey has requested. Denying Richey a Stey pending production
of the logbooks that will, one way or the other, prove
whether or nob Richey’s grievance was fabricated, is denying |
him aq fair opporbunity bo prove the veracity of the conkenks of
the grievance. Simply put, here will be no evidentiary hearing
in this case if khe Derendan& produces the Behavior Logbooks.

Again, this Court should Consider this issue and Ordera
Stay until Defendant produces the Behavior Logbook. Richey
is prepared aad willing fo Stand on the entries in the.
Legbooks. If no behavior entry is noted of his yard and shower
being baken, Richey will immediately file a Motion ke withdraw
aod give up this Case, and essentially get nothing oub of Seven
“years hard work of successpully prosecuting the case; this is
‘how Confident he is as it regards bhe Behavior Lagboors. The
entries will disclose bhe Eruth, Why bhis Court would avoid
the potential of Learning the truth im such @ cheap , easy

Manner js Q question only Ehis Courb can answer,

MOTION FoR RELIEF RICHEY--3
Case 3:12-cv-05060-BHS Document 118 Filed 09/09/19 Page 4 of 4

3. CONCLUSION
For all o¢ the foregoing reasons, bhis Courk Should
Stay an enidenbiary hearing pending the production by the
Dependanb oF the requested Behavioral Logbooks.

Dated this 25H, day of August; ZAG

Tom WS RICHEY

MOTION FoR RELIEF -- Richey --4

 
